Exhibit 99.1 June 12-14, 2012 NAREIT Investor Forum ESSEX PROPERTY TRUST, INC. 2 Table of Contents Pages Section I.Overview: Top Performing REIT3-5 Section II.Investment Strategy: West Coast Focus 6-13 Section III.Market Update: Focus on Three Major Markets14-19 Section IV.Core Competencies: How Essex Creates Value20-26 Section V.Financial Information 27-29 3 About Essex Property Trust Multifamily REIT §Supply-constrained coastal markets of California and Washington §158 properties containing +32,600 units §$7.7 billion in total market capitalization(1) Strategy §Drive rent growth on high occupancy §Add value through redevelopment §Acquire and develop West Coast properties with above-average growth characteristics §Maintain strong balance sheet and financial flexibility Management Team §Top executives share an average tenure of over 20 years Overview Southern CA 46% of NOI Northern CA 35% of NOI Seattle 19% of NOI (1)As of 5/31/12. 5 Essex Leads NOI Growth in Q1 and Is Projected Leader in 2012 §ESS is projected to lead the peer group in NOI growth in 2012 Avg. 6.5% Source: Midpoint of Company disclosures.Represents year-over-year growth. Source:Company disclosures.Includes 11 multifamily REITs §Rents and same-property NOI growth are accelerating Overview II. Investment Strategy Strong West Coast Fundamentals Anavia - Anaheim, CA 7 Why Focus on the West Coast Robust Rent Growth §Rents declined further and recovered later relative to other major U.S. metros §ESS in top 5 projected rent growth markets over next five years Strong Job Growth §Better than average job growth, especially in high paying industries Favorable Demographics §Above-average population growth West Coast Significance §CA and WA have the 6th largest GDP in the world Investment Strategy Low Supply §New supply remains muted, below 1% annual addition to residential stock §Difficulty to build in our coastal markets due to lengthy entitlement process Low Homeownership §High cost of for-sale housing limits transitions from renters to home owners §Tight lending standards + Strong Demand Limited Supply 8 Research Driven Approach Identifies Top Markets §Approximately 65% of Essex’s NOI is located in the top 5 projected rent growth markets Investment Strategy Source: Axiometrics 9 Job Growth: Favors Essex Markets §Job growth in many Essex markets outpaces U.S. average §LA job growth improving and expected to be 1% in 2012 Investment Strategy % Job Growth: April 2012 (Year-Over-Year) Source: BLS 10 §California population growth has outperformed the U.S. average for the last 3 years California Population Growing Faster than U.S.
